EXHIBIT Subsidiaries of the Registrant Braintech Canada, Inc., a British Columbia corporation 100% owned by Braintech, Inc. Braintech Government& Defense, Inc., a Delaware corporation 100% owned by Braintech, Inc. Braintech Consumer& Service, Inc., a Delaware corporation 100% owned by Braintech, Inc. Braintech Industrial, Inc., a Delaware corporation 100% owned by Braintech, Inc. Shafi, Inc., a Michigan corporation 100% owned by Braintech, Inc. Shafi Innovation, Inc., a Michigan corporation 80% owned by Braintech, Inc.
